



COURT OF APPEAL FOR ONTARIO

CITATION: Baylin Technologies Inc. v.
    Gelerman, 2021 ONCA 102

DATE: 20210217

DOCKET: C68066

Doherty,
    Nordheimer and Harvison Young JJ.A.

BETWEEN

Baylin
    Technologies Inc. and 2385796 Ontario Inc.

Applicants
    (Appellants)

and

David
    Gelerman

Respondent
    (Respondent)

AND BETWEEN

Spacebridge
    Inc., Advantech AMT Corp., Advantech Wireless Do Brasil Produtos de
    Telecomunicações Ltda., Advantech Wireless (EMEA) Ltds. and David Gelerman

Applicants
    (Respondents)

and

Baylin Technologies Inc.
, Advantech
    Wireless Technologies Inc. (formerly Baylin Technologies Holdings Canada Inc.),
    Advantech Wireless Technologies (USA) Inc. (formerly Baylin Technologies (USA)
    Inc.), Advantech Wireless Technologies (EMEA) Limited (formerly Baylin
    Technologies (EMEA) Limited),
2385796 Ontario Inc.
, Jeffrey Royer, Randy
    Dewey, Janice Davis, Barry Reiter, Donald Simmonds, Harold Wolkin, David Saska
    and Davies Ward Philips & Vineberg LLP

Respondents
    (
Appellants
)

Steve J. Tenai, for the appellants

Jesse-Ross Cohen, for the respondents

Heard: in writing

On appeal
    from the orders of Justice Laurence A. Pattillo of the Superior Court of
    Justice dated January 23, 2020, with reasons reported at 2020 ONSC 404.

COSTS ENDORSEMENT

[1]

On January 26, 2021, we released our decision in
    which we allowed the appeal in this matter and awarded costs of the appeal to
    the appellants as agreed. We also provided that, if the parties could not agree
    on the disposition of the costs below, they could make written submissions on
    that issue.

[2]

We have now received and reviewed written submissions
    from the appellants in which they seek their costs of the applications below in
    the amount of $100,000. We have also been advised by counsel for the
    respondents that they do not contest the costs sought by the appellants.

[3]

That being the case, we order that the
    respondents shall pay to the appellants their costs of the original applications
    in the amount of $100,000 inclusive of disbursements and HST.

Doherty
    J.A.

I.V.B.
    Nordheimer J.A.

Harvison
    Young J.A.


